Citation Nr: 0945897	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-06 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
posttraumatic stress disorder (PTSD), evaluated as 50 percent 
disabling prior to August 7, 2008 and as 70 percent disabling 
thereafter.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to June 
2006.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which awarded service connection 
for PTSD and assigned a 30 percent disability rating, 
effective June 8, 2006.  The Veteran perfected an appeal of 
the assigned rating.

In November 2007, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  A transcript of this 
hearing is associated with the claims file.  Thereafter, in a 
January 2008 rating decision, the RO increased the rating for 
the Veteran's PTSD to 50 percent, effective June 8, 2006.

In June 2008, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

In October 2008, the Board remanded this case to the Appeals 
Management Center (AMC) in Washington, DC for further 
evidentiary development.  Thereafter, in an April 2009 rating 
decision, the AMC increased the rating for the Veteran's PTSD 
to 70 percent, effective August 7, 2008.  However, as that 
grant did not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).




For reasons explained below, the issue of entitlement to a 
TDIU is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

Throughout the course of the claim, the preponderance of the 
competent medical evidence of record demonstrates that the 
Veteran's symptoms of PTSD were severe in degree, with 
occupational and social impairment with deficiencies in most 
areas (such as work, family relations, judgment, thinking, 
and mood), due to such symptoms as: obsessional rituals which 
interfere with routine activities; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability); and difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting).


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 
percent for PTSD have been more nearly approximated from June 
8, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for an initial disability rating in excess 
of 70 percent for PTSD have not been met at any time.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in a 
July 2006 letter, which advised the Veteran of what 
information and evidence is needed to substantiate his claim 
for service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  This letter also advised 
the Veteran of how disability evaluations and effective dates 
are assigned, and the type of evidence which impacts those 
determinations.  A May 2008 letter advised the Veteran of 
what is needed to support a claim for a higher evaluation and 
provided relevant rating criteria for evaluating his PTSD.  
The claim was last adjudicated in April 2009.

In any event, the Veteran's claim for a higher initial rating 
arises from the initial grant of service connection for PTSD.  
In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2009).  Thus, 
because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, 
correspondence from the Veteran's employer, documentation of 
the Veteran's employment benefits, Internet articles, and 
hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher initial 
disability rating for PTSD.  Such disability has been rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 50 percent 
disabling for the period from June 8, 2006 through August 6, 
2008; and as 70 percent disabling for the period beginning on 
August 7, 2008.

Under Diagnostic Code 9411, which is governed by a General 
Rating Formula for Mental Disorders, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and/or inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and/or 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2009).

One factor for consideration is the Global Assessment of 
Functioning (GAF) 
score, which is a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF 
score of 61 to 70 indicates some mild symptomatology (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  While 
the Rating Schedule does indicate that the rating agency must 
be familiar with the DSM-IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 
4.130 (2009).

Turning to the evidence, VA and private treatment records 
dated from October 2006 through July 2007 reflect that the 
Veteran reported the following symptoms: frequent panic 
attacks; sleep disturbances (including nightmares and 
insomnia); depression; anxiety; obsessive and intrusive 
thoughts; flashbacks; anger and rage; emotional numbing; 
difficulty concentrating; paranoia; excessive guilt; fatigue; 
avoidance of specific stimuli; irritability and mood 
lability; isolation; decreased energy; and aversion to crowds 
of people.  It was noted that his medication was increased 
during this period, yet his symptoms did not improve.  In an 
October 2006 statement, the Veteran revealed that he was 
unable to approach a military base due to his reaction of 
becoming visibly upset and anxious upon seeing uniformed 
personnel.  It was noted that the Veteran suffered more panic 
attacks when he was required to work overtime at his full-
time job, as this reminded him of the structure and 
requirements of the military.  He was granted permission to 
take leave from his job under the Family and Medical Leave 
Act (FMLA) for the time period from October 2006 to November 
2007 in order to de-escalate his PTSD symptoms, and it was 
noted that he missed work regularly (up to several days per 
week) as a result.  A GAF score of 55 was assigned by a 
private treatment provider in November 2006.  In March 2007, 
the Veteran's girlfriend described how, several times per 
week, the Veteran would wake up in the middle of the night, 
startle out of bed, and check around the room as if securing 
the area.  His relationship with his girlfriend was 
consistently described as being strained.  In June 2007, the 
Veteran revealed that, due to having to leave work early or 
call in sick because of his anxiety symptoms, he had not 
worked a full 40-hour work week in two months.  A GAF score 
of 65 was assigned by a VA treatment provider in June 2007.

The Veteran underwent a VA psychiatric examination in July 
2007.  On that occasion, he admitted that he never felt happy 
and that he felt horrible every day.  He revealed that he 
could not stop thinking back to one particular attack in 
service that he was extremely close to.  He reported that his 
symptoms of PTSD included nightmares, flashbacks, panic 
attacks, becoming angry and defensive very quickly, 
hopelessness, guilt for having survived, difficulty 
concentrating at work, irritability, daily intrusive 
thoughts, drained energy level, isolation, lack of empathy 
for other people, emotional numbness, startle response, and 
hypervigilance.  The Veteran stated that his medication did 
not help him, but that individual and group counseling did 
help.  It was noted that the Veteran was working as a benefit 
specialist for an investment company, but that he was not 
doing well at this job of one year because he did not have 
enough empathy for his clients.  Utilizing his FMLA leave, he 
reported that he missed an average of two to three days of 
work per week because of his anxiety and panic.  It was noted 
that the Veteran was living with his girlfriend of one and a 
half years, but their relationship was described as strained 
due to his depression, his tendency to blow up at her for 
little reason, and his ranting about the same things over and 
over again.  He reported that he did not have friends, did 
not like socializing or crowds, and did not see family 
members.  Instead, he expressed that he isolated himself and 
preferred to be alone.  The Veteran also stated that he had 
no hobbies due to lack of motivation.  He revealed that he 
never felt safe and that was why he did not like to leave his 
house.

A mental status evaluation at this July 2007 examination 
reflected that the Veteran was oriented times three.  He 
showed tense and rigid behavior with some agitation.  His 
speech showed some pressure and was rapid at times.  His mood 
was anxious and at times irritable and depressed, with his 
affect being appropriate to his mood.  There was evidence of 
derealization.  His thought process had the tendency to be 
circumstantial, but he was easily redirected to the topic at 
hand.  He was preoccupied with his failing mental health.  He 
denied any hallucinations, illusions, and suicidal/homicidal 
ideations, and he manifested no signs of depersonalization, 
obsessions, or delusions.  He had mild problems with 
attention and concentration which resulted in mild short-term 
memory problems, but his long-term memory appeared to be 
intact.  His ability for abstract and insightful thinking was 
within normal limits.  His common sense reasoning, judgment, 
and moral and ethical thinking were all dependent upon his 
stress level.  The Veteran was diagnosed with PTSD, panic 
disorder with agoraphobia secondary to PTSD, and depressive 
disorder not otherwise specified secondary to PTSD.  A GAF 
score of 45 was assigned to reflect his very serious 
symptoms, including missing more than one-half of his time at 
work, having no friends, preferring to isolate himself, and 
having relationship difficulties with his girlfriend.  The 
examiner concluded that the Veteran's PTSD symptoms seriously 
affected his employment, emotional, and social functioning.

VA and private treatment records dated from July 2007 through 
November 2008 reflect continued treatment for the Veteran's 
aforementioned PTSD symptoms.  In an October 2007 statement, 
the Veteran described the severity of his panic attacks which 
occurred two to three times weekly.  He also cited having 
difficulty in understanding complex commands, impaired 
judgment, disturbances of motivation and mood, difficulty in 
adapting to stressful circumstances (including work), and 
near continuous panic or depression affecting his ability to 
function independently, appropriately, and effectively.  
Later in October 2007, he reported getting into a verbal 
altercation with a stranger who called him a "coward," and 
also admitted to thinking about "exit strategies" during 
meetings instead of concentrating on the meeting itself.  At 
his November 2007 RO hearing, the Veteran described his 
current symptoms of PTSD and their negative effects on his 
occupational and social functioning.  He testified that he 
continued to miss work regularly and that he did not have 
close relationships with others.  In January 2008, the 
Veteran received a letter from his employer warning him that 
his job performance required improvement in a number of 
areas.  In February 2008, the Veteran received another letter 
from his employer notifying him that he would be transferred 
out of his current customer service position and that steps 
would be taken to try to find him a more predictable and less 
stressful work environment within the company.  In May 2008, 
a VA vocational rehabilitation counselor submitted a 
statement opining that the maintenance of suitable employment 
for the Veteran was not possible given his current health 
challenges, but the counselor vowed to work with him to help 
him develop skills that may make him employable in the 
future.

At his June 2008 Board hearing, the Veteran described his 
current symptoms of PTSD and their negative effects on his 
occupational and social functioning.  He testified that as of 
March 2008, he was on a leave of absence from his employer 
and receiving short-term disability benefits, and he stated 
that in the year prior, he had missed so much work that he 
was lucky to have worked even 20 hours per week (out of 40).  
He also testified that he was still living with his 
girlfriend and that he kept in touch with his parents, but 
that these relationships were strained.  He reported that he 
was scheduled to begin full-time schooling through VA's 
vocational rehabilitation program at the end of June 2008.  
In September 2008, the Veteran was approved for long-term 
disability benefits through his employer.

Despite his ongoing severe PTSD symptoms, the Veteran was 
assigned the following GAF scores by VA treatment providers: 
65 in January 2008; 61 in May 2008; 61 in April 2008; 63 in 
June 2008; 63 in September 2008; and 53 and 55 in November 
2008.

In November 2008, the Veteran's Vet Center therapist provided 
a treatment summary for the Veteran, noting that despite the 
Veteran's history of securing meaningful employment with an 
investment company and developing a committed relationship 
with a girlfriend, the Veteran's PTSD symptoms began to 
seriously impact the occupational and social spheres of his 
life toward the end of 2006.  Specifically, the therapist 
noted that the Veteran's panic attacks became so severe that 
his employer was forced to remove him from their workforce 
and place him on paid disability status, and his PTSD 
symptoms severely strained his relationship with his 
girlfriend of three years to the point where they had to seek 
couples counseling.  In sum, the therapist stated that 
although the Veteran's PTSD symptoms ebbed and flowed, they 
did not abate and have continued to restrict his ability to 
function effectively in both the occupational and social 
arenas of his life.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's PTSD more nearly approximates 
a 70 percent evaluation since the award of service 
connection, and is appropriately evaluated as 70 percent 
disabling thereafter.  The competent medical evidence of 
record demonstrates that the Veteran's symptoms of PTSD were 
severe in degree prior to August 7, 2008, and have been 
consistently severe thereafter.  During both periods, his 
PTSD resulted in occupational and social impairment with 
deficiencies in most areas (such as work, family relations, 
judgment, thinking, and mood).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).

After resolving all doubt in the Veteran's favor, the Board 
finds that the Veteran's disability picture more nearly 
approximates the criteria for a 70 percent rating, but no 
more, for both periods.  The competent medical evidence of 
record demonstrates that the Veteran's PTSD has not resulted 
in total occupational and social impairment, nor have the 
following symptoms been manifested at any time: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  Id.  In fact, the medical evidence of record 
reflects that the Veteran has never had any suicidal or 
homicidal ideations; he has attempted to utilize techniques 
to abate his symptoms (such as breathing exercises); he 
participates in VA vocational rehabilitation schooling; and 
mental status evaluations throughout the period of claim have 
consistently noted his adequate grooming as well as logical 
and goal-directed thought processes.

While the Board acknowledges that GAF scores ranging from 45 
to 65 were assigned throughout the period of claim,  the 
objective evidence of record consistently reflects severe, 
rather than moderate, symptomatology.  Thus, it is 
significant to reiterate that the Rating Schedule does not 
assign disability percentages based solely on GAF scores.  
See 38 C.F.R. § 4.130 (2009).

In summary, the Board concludes that the Veteran's symptoms 
of PTSD have been adequately addressed by the 70 percent 
evaluation assigned under Diagnostic Code 9411 for the entire 
period of the claim.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).

The Board has also considered whether the Veteran's PTSD 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for higher ratings for additional 
or more severe symptomatology than is shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).

The Board acknowledges that the evidence is still being 
developed for the Veteran's pending TDIU claim with regard to 
any effects of his service-connected disability on his 
employment.  However, as noted above, any impact on the 
Veteran's employment would need to be considered for 
extraschedular purposes only if the schedular criteria are 
inadequate to rate his service-connected disabilities.  Id. 
at 118 ("[I]n cases regarding whether extraschedular 
referral is warranted, the threshold determination is whether 
the disability picture presented in the record is adequately 
contemplated by the rating schedule.").  As the schedular 
rating assigned is adequately contemplated by the rating 
schedule, consideration of impact on employment in the 
context of a TDIU is not necessary.  Thus, referral for 
extraschedular consideration is not warranted.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim for an evaluation higher than 70 percent, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A disability rating of 70 percent for PTSD is granted 
beginning June 8, 2006, subject to the applicable laws and 
regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 70 
percent for PTSD is denied.


REMAND

The Board observes that a claim for a TDIU, as due to PTSD, 
has been raised by the Veteran during the course of the 
current appeal.  In light of a recent case, Rice v. Shinseki, 
22 Vet. App. 447 (2009), entitlement to a TDIU is properly 
considered as part of the claim for increased rating for 
PTSD.  As such, the claim for a TDIU, as due to the Veteran's 
service-connected PTSD, may be considered by the Board in 
tandem with his claim for a higher initial disability rating.  
See id.  However, the Board observes that further development 
is required prior to adjudicating the Veteran's claim of 
entitlement to a TDIU.

The evidence of record reflects that the Veteran is currently 
in receipt of long-term disability benefits from his 
employer, Fidelity Investments.  While the favorable decision 
granting such benefits is of record, the Board notes that the 
medical records relied upon in making such decision are not 
of record and must be obtained on remand.  In addition, all 
VA vocational rehabilitation records should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

The Board notes that the Veteran has not been provided with 
VCAA notice of the requirements for a TDIU claim.  Thus, on 
remand, the RO/AMC should provide corrective notice.

The Board has determined that the medical evidence of record 
does not adequately address the extent to which the Veteran's 
service-connected disabilities (PTSD and eczema) would affect 
his ability to obtain or retain gainful employment (without 
regard to his age).  Therefore, the Board finds that such 
medical opinion is necessary in order to fully and fairly 
evaluate the Veteran's claim for entitlement to a TDIU.

Moreover, it is unclear whether the Veteran has returned to 
employment with Fidelity or whether he continues to be on 
long term disability.  Such should be clarified on remand. 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).



Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran proper VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that advises the Veteran about 
what is needed to substantiate a claim for 
a TDIU.

2.  Ask the Veteran to clarify whether he 
has since returned to work and if not, 
whether he is expected to return to work 
following expiration of his long term 
disability benefits.  The Veteran should 
be asked to submit any employment records 
he has to support his responses. 

3.  Contact Fidelity Investments and 
request copies of all documents pertaining 
to the Veteran's short and long term 
disability status. 

4.  Obtain all VA vocational 
rehabilitation records for the Veteran.

5.  Obtain mental health treatment records 
from the Manchester VA Medical Center 
dating since October 2008.

6.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA psychiatric examination to 
determine the impact of the Veteran's PTSD 
on his ability to obtain or retain gainful 
employment.  The claims file should be 
provided to and be reviewed by the 
examiner in conjunction with the 
examination.  Following examination of the 
Veteran and review of the claims file, the 
examiner should provide an opinion as to 
whether the Veteran's PTSD prevents the 
Veteran from obtaining or retaining 
gainful employment. The examiner should 
provide a rationale for the opinion 
expressed.

7.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed and the 
claim for entitlement to TDIU adjudicated.  
If the benefit sought on appeal is denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case which includes the 
regulations governing TDIU claims and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


